          Case 2:20-cv-00240-JFC Document 24 Filed 10/09/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ROBERT JAHODA and MATTHEW
 KOLESAR,                                                 Case No. 2:20-cv-00240-JFC

                        Plaintiffs,

        v.


 RITE AID CORPORATION and HIGI SH, LLC,

                        Defendants.


                                STIPULATION OF DISMISSAL

       Plaintiffs Robert Jahoda and Matthew Kolesar (collectively, “Plaintiffs”) and Defendants

Rite Aid Corporation and higi SH, LLC (collectively, “Defendants”), by and through their

undersigned counsel and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate that:

   1. This action shall be DISMISSED with prejudice as between Plaintiffs and Defendants; and

   2. Each party shall bear their own costs and fees, including attorneys’ fees, incurred in

       connection with this action.



Dated: October 9, 2020                            Respectfully Submitted,

 /s/ R. Bruce Carlson                             /s/ Minh N. Vu
 R. Bruce Carlson                                 Minh N. Vu (Pro hac vice)
 Kelly K. Iverson                                 SEYFARTH SHAW LLP
 CARLSON LYNCH, LLP                               975 F Street, NW
 1133 Penn Avenue, 5th Floor                      Washington, D.C. 20004-1454
 Pittsburgh, PA 15222                             202-463-2400
 412-322-9243                                     mvu@seyfarth.com
 bcarlson@carlsonlynch.com
 kiverson@carlsonlynch.com                        Attorney for Defendants

 Attorneys for Plaintiffs
          Case 2:20-cv-00240-JFC Document 24 Filed 10/09/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served upon

all counsel of record via the Court’s electronic filing system on October 9, 2020.


                                                             /s/ R. Bruce Carlson




                                                2
